Citation Nr: 0213238	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-21 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

(The issues of entitlement to an evaluation in excess of 10 
percent for mechanical low back pain from May 16, 1999, to 
January 5, 2000, entitlement to an evaluation in excess of 20 
percent for mechanical low back pain from January 5, 2000, 
and entitlement to an evaluation in excess of zero percent 
for the residuals of a left fibula fracture from May 16, 
1999, will be the subjects of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1988 
to May 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.  

The Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain from May 16, 1999, to January 5, 
2000, entitlement to an evaluation in excess of 20 percent 
for mechanical low back pain from January 5, 2000, and 
entitlement to an evaluation in excess of zero percent for 
the residuals of a left fibula fracture from May 16, 1999.  
This is done pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.  

In the August 1999 rating decision, the RO also denied the 
appellant's claims for the following:  (1) entitlement to 
service connection for left ear hearing loss, (2) entitlement 
to service connection for right ear hearing loss, and (3) 
entitlement to service connection for bilateral retropatellar 
pain syndrome.  The appellant filed a Notice of Disagreement 
(NOD) with respect to the above issues, and a Statement of 
the Case (SOC) was issued in July 2000.  However, the Board 
observes that the appellant did not appeal the denial of 
hearing loss.  See 38 C.F.R. § 20.202 (2002); Ledford v. 
West, 136 F.3d 776, 770-80 (Fed. Cir. 1998).  Accordingly, 
the claims for service connection for left ear hearing loss 
and right ear hearing loss are not before the Board for 
appellate consideration.  

The Board also observes that in a January 2002 rating action, 
the RO granted the appellant's claims for entitlement to 
service connection for retropatellar pain syndrome of the 
right knee and entitlement to service connection for 
retropatellar pain syndrome of the left knee.  Thus, these 
claims are no longer on appeal.  


FINDING OF FACT

The appellant is receiving the maximum schedular evaluation 
for tinnitus; the evidence does not suggest that the 
appellant experiences tinnitus-related problems not 
contemplated by the rating schedule.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. §§ 
3.321, 4.87a, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in February 
1999, the appellant underwent an audiological examination.  
At that time, he complained of bilateral tinnitus.  The 
appellant stated that his tinnitus was constant in his left 
ear and periodic in his right ear.  The right ear episodes 
occurred once every day or two, and the ringing was of 
greater intensity than the soft, constant tinnitus in his 
left ear.  The appellant denied pain in his ears, but he 
noted that loud and high pitched voices irritated him.  

The appellant was initially granted service connection for 
tinnitus in an August 1999 rating action.  At that time, the 
RO stated that the appellant's service medical records showed 
that in May 1997, the appellant complained of a constant 
ringing in his ears of six years duration.  The RO further 
indicated that in the appellant's February 1999 audiological 
examination, he complained of constant bilateral tinnitus.  
Thus, the RO assigned a zero percent disabling rating under 
Diagnostic Code 6260 for the appellant's service-connected 
tinnitus, effective from May 16, 1999.  

In the appellant's substantive appeal (VA Form 9), dated in 
September 2000, the appellant stated that he had constant 
ringing in his left ear which made it hard to hear in 
"person to person conversations."   

In a January 2002 rating action, the RO increased the rating 
for the appellant's service-connected tinnitus, from zero 
percent to 10 percent disabling under Diagnostic Code 6260, 
effective from May 16, 1999. 

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the tinnitus claim herein at issue, is an 
original claim as opposed to a claim for increase.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  In such cases, 
separate ratings may be assigned for separate periods based 
on the facts found, a practice known as "staged" ratings. 

While the veteran's claim was pending, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  (The new criteria have been in effect since June 
10, 1999.) 64 Fed. Reg. 25,202-25,210 (1999) (May 11, 1999). 
According to the United States Court of Appeals for Veterans 
Claims (Court), when a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless Congress and/or the VA Secretary provide otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the rating criteria for tinnitus in effect prior to 
June 10, 1999, a maximum 10 percent evaluation was assigned 
for tinnitus which was persistent as a symptom of a head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Under the rating criteria for 
tinnitus effective June 10, 1999, a maximum 10 percent rating 
is assigned when there is evidence of recurrent tinnitus. 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (2002).  The Board finds 
that neither of these Diagnostic Codes are more favorable to 
the appellant.  

The appellant maintains that his current rating is not high 
enough in light of the disability that his tinnitus causes.  
He indicates that he has constant ringing in his left ear and 
periodic ringing in his right ear.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the appellant has argued for a higher rating, the 
schedular criteria for rating tinnitus under either the old 
or new rating criteria provide for a maximum 10 percent 
evaluation.  This is the evaluation that has been assigned by 
the RO, from May 16, 1999.  Consequently, a schedular 
evaluation higher than 10 percent may not be assigned.  (Even 
diagnostic codes by which brain trauma or cerebral 
arteriosclerosis is rated provide that a subjective symptom 
such as tinnitus due to such problems may be rated no more 
than 10 percent disabling.  38 C.F.R. § 4.124a (2002).  
Additionally, even if brain trauma or cerebral 
arteriosclerosis was found to be the cause of the appellant's 
tinnitus, the 10 percent assignable under 38 C.F.R. § 4.124a 
may not be combined with any other rating for disability due 
to such problems.  Id.)

Given the record as described above, the Board finds that 
there is no basis under the Diagnostic Codes discussed above 
for awarding an evaluation in excess of 10 percent at any 
time during the pendency of this claim.  Fenderson, supra.  

Turning to whether a higher rating might be assigned on an 
extraschedular basis, see 38 C.F.R. § 3.321(b)(1) (2002), the 
Board notes that the appellant has complained of constant 
left ear ringing which makes it difficult for him to hear 
during conversations.  Although the appellant has described 
his tinnitus as being so bad that a rating greater than 10 
percent ought to be assigned, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2002).  See Bagwell v. Brown, 337, 339 
(1996).  The current evidence of record does not demonstrate 
that tinnitus has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that tinnitus has an 
adverse effect on employment, but, as noted above, the 
schedular rating criteria are designed to take such factors 
into account.  In the appellant's case, there is no 
indication that tinnitus is so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Therefore, the Board 
concludes that the RO's action in not referring the case for 
extraschedular consideration was consistent with the 
evidentiary record.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified in 
part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under the new legislation, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary.  In the instant case, the 
appellant underwent an audiological evaluation in February 
1999.  In addition, there is no indication that there are 
additional documents that have not been obtained and that 
would be pertinent to the present claim.  The appellant and 
his accredited representative have been afforded the 
opportunity to present evidence and argument in support of 
the claim.  The appellant was notified of the information 
necessary to substantiate his claim in the July 2000 
Statement of the Case.  Moreover, in a Supplemental Statement 
of the Case (SSOC), dated in February 2001, the appellant was 
informed of the VCAA.  Thus, the Board concludes that the 
discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the information and 
evidence that would be needed to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West Supp. 2002).  These notices also 
informed him of the evidence VA would obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

